Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of a tailboom system as claimed comprising a tailboom and a vertical stabilizer attached via forward and aft attachments as claimed wherein the vertical stabilizer at least partially over laps a rotor blade of a tail rotor system as claimed, an aircraft comprising such a tailboom system or a method of operating an aircraft comprising the steps of providing the aircraft with a vertical stabilizer attached via forward and aft attachments as claimed wherein the vertical stabilizer at least partially over laps a rotor blade of a tail rotor system as claimed, operating the aircraft and decreasing forward speed as claimed and a selective rotating the vertical stabilizer as claimed in response to decreasing the forward flight speed of the aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769.  The examiner can normally be reached on M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas McFall/Primary Examiner, Art Unit 3644